Citation Nr: 0718548	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-07 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Meniere's disease. 

2.  Entitlement to service connection for psoriatic 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 2000, by the Los Angeles, California, Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for psoriatic arthritis and Meniere's 
disease.  A rating decision in February 2001 confirmed the 
previous denial of the veteran's claims.  The veteran 
perfected a timely appeal to those decisions.  The veteran 
testified at a hearing before a Decision Review Officer (DRO) 
in March 2004.  A transcript of that hearing is of record.  

By correspondence dated August 15, 2005, the Board notified 
the veteran that his motion to advance the case on the docket 
due to financial hardship had been granted.  Later in August 
2005, the Board remanded the case to the RO for further 
procedural and evidentiary development.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in March 2007.  


FINDINGS OF FACT

1.  The veteran did not exhibit Meniere's disease in service 
or within one year after discharge from service, and such a 
disability is not otherwise associated with his active duty.  

2.  Psoriatic arthritis was not manifested in service or 
within one year of discharge from service, and is not shown 
to be related to service or any incident of service.  


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  Psoriatic arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in September 2005 was not given prior 
to the first RO adjudication of the claims, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  An additional 
letter was issued in June 2006.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant. The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
psoriatic arthritis and Meniere's disease, given that there 
has been a Board remand, and he has been provided all the 
criteria necessary to establish service connection, and 
considering that the appellant is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran entered active duty in February 1971.  An 
enlistment examination, dated in November 1970, did not 
report any complaints or findings of a neurological disorder 
or arthritis.  In addition, service department examinations 
in February 1972 and April 1973 disclosed that the skin, 
ears, drums, neurological and musculoskeletal systems were 
normal.  

The veteran's application for service connection (VA Form 21-
526) was received in May 2000.  Submitted in support of the 
veteran's claim was a medical statement from Dr. R. W., dated 
in November 1999, indicating that the veteran had been under 
his care at the VA medical center for psoriatic arthritis and 
Meniere's disease.  Dr. R. W. indicated that patients with 
autoimmune disease frequently have more than one autoimmune 
disorder; he stated that both psoriatic arthritis and 
Meniere's disease were autoimmune diseases, the former 
involving the joints and the latter involving the inner ear.  

Received in June 2000 were VA progress notes, dated from 
October 1998 to March 2000.  When the veteran was seen in 
October 1998, there was a report of chronic dizziness of 10 
years duration.  On February 16, 1999, the veteran was seen 
for a follow up evaluation of complaints of vertigo, 
dizziness and morning weakness necessitating the use of a 
cane.  The assessment was possible Meniere's per the 
veteran's representation.  A progress note, dated April 27, 
1999, reflects a diagnosis of psoriatic arthritis.  On July 
13, 1999, it was noted that the veteran had a 10 year history 
of psoriasis; it was also noted that he still continued to 
have Meniere's symptoms.  The assessment was psoriasis with 
both skin and arthritic involvement.  On July 21, 1999, the 
veteran was seen at an ENT clinic.  At that time, it was 
noted that the veteran had been diagnosed with Meniere's 
disease since 1995.  It was noted that the veteran had a 
history of psoriatic arthritis and Meniere's disease and 
lupus.  The assessment was autoimmune disease, FH of 
Meniere's disease with a 4 year history of aural fullness.  
The veteran was seen for evaluation at a rheumatology clinic 
on November 30, 1999; it was noted that the veteran had been 
diagnosed with psoriatic arthritis in 1995 and psoriasis for 
the past 15 years.  The impression was well controlled 
psoriatic arthritis with AM stiffness.  

Received in January 2001 was a statement from Dr. E. J. D., 
dated October 15, 1999, indicating that the veteran had 
Meniere's disease, and he had been symptomatic for over four 
years.  

During an informal conference in February 2003, the veteran 
indicated that his psoriatic arthritis and Meniere's disease 
were caused by multiple parachute jumps he performed while on 
active duty in the 1970's.  

Received in March 2004 were medical records, VA as well as 
private treatment reports, dated from November 1991 through 
August1999.  These records show continued treatment for 
psoriatic arthritis, and reiterated a history of Meniere's 
disease since 1995.  

At his personal hearing in March 2004, the veteran indicated 
that he recalled seeing a physician within one year of his 
discharge from service for the ringing in his ears and 
dizziness.  The veteran indicated that the symptoms were not 
as severe as they are now; however, within 10 years, the 
symptoms became worse and he was going to the doctors.  The 
veteran related that when he was no longer working and unable 
to afford to pay for treatment, in 1995, he went to the VA 
hospital where he was diagnosed with the current disorders.  
The veteran indicated that while he received treatment for 
his disabilities prior to 1995, his doctor had gone out of 
business and he was unable to obtain the earlier treatment 
records.  

Received in September 2004 were VA progress notes, dated from 
October 1999 through July 2004, reflecting treatment for 
psoriatic arthritis, psoriatic lesions, and Meniere's 
disease.  The pertinent diagnostic impressions of rash and 
probable psoriasis.  During a clinical visit on January 11, 
2000, the veteran reported a history of psoriatic arthritis 
diagnosed about 4 years ago.  

Received in September 2005 was a Social Security 
Administration decision, dated in March 2002.  This decision 
indicated that the veteran's was determined to be disabled 
based on a primary diagnosis of disorders of the back 
(discogenic and degenerative), and a secondary diagnosis of 
vertiginous syndromes.  Also received were medical records 
used in consideration of that decision, VA as well as private 
treatment reports, dated February 1995 through February 2002.  
These records show ongoing clinical evaluation and treatment 
for psoriatic arthritis and Meniere's disease.  

Received in June 2006 were VA progress notes, dated from July 
2004 to May 2006, reflecting ongoing treatment for several 
disabilities, including psoriatic arthritis.  


III.  Legal Analysis.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).  

In addition, service connection for certain diseases, such as 
arthritis and organic diseases of the nervous system, may 
also be established by showing that the disorder manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Meniere's disease.

The veteran asserts that service connection for Meniere's 
disease is warranted because he has experienced episodes of 
dizziness and vertigo since active duty.  However, service 
medical records are negative for complaints of, treatment 
for, or findings of Meniere's disease.  

The earliest post-service clinical indication of any 
neurological symptoms is shown by records dated in 1999, 
approximately 26 years after the veteran's separation from 
service.  At that time the veteran complained of symptoms 
including unsteadiness, vertigo, and dizziness.  A diagnosis 
of Meniere's disease was made in late 1999.  

While there is no question that medical professionals, 
including Dr. Weisbart, identified that the veteran 
experienced significant symptoms of severe Meniere's disease, 
the critical inquiry is whether these manifestations are 
attributable to service.  The Board has reviewed the evidence 
in order to ascertain whether a relationship exists between 
the currently claimed Meniere's disease and service.  In this 
regard, the Board points out that while VA medical records as 
well as private treatment reports, dated from 1992-2005 and 
Social Security Administration records include reference to 
the veteran's symptoms of vertigo, dizziness and unsteadiness 
and include diagnoses of Meniere's disease resulting in 
impairment, again those records include no competent opinion 
indicating any relationship between the claimed Meniere's 
disease and service.  

At this time, there is no competent evidence of Meniere's 
disease during service or within one year of separation, and 
there is no competent evidence linking Meniere's disease to 
service.  The Board points out that the November 1999 medical 
statement of Dr. Weisbart fails to support that claim in that 
although it contains a diagnosis of Meniere's disease, it 
fails to link the disorder to service.  

The veteran himself has repeatedly provided statements and 
given testimony to the effect that his currently manifested 
Meniere's disease is etiologically related to service.  
However, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Similarly, it is well 
established that, as a layman, the veteran is not considered 
capable of opining on matters requiring medical knowledge.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  

The veteran has also provided statements and testimony to the 
effect that his claimed Meniere's disease initially 
manifested during service, as evidenced by his reported 
symptoms of dizziness and unsteadiness, which he maintains 
started in service and continued after his separation from 
service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a very lengthy, 26-year gap in evidence 
from the veteran's discharge from service in 1973 until his 
earliest reported symptoms associated with Meniere's disease, 
and the veteran has not identified any treatment for 
Meniere's disease that he received during that time.  As 
indicated, no complaints, treatment, or diagnosis related to 
any neurological impairment or symptoms indicative of 
Meniere's disease are shown by the service medical records.  
In essence, the veteran's assertions of continuity and 
chronicity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against the claim).  

To the extent that he reports that he had symptoms during 
service, the Board finds that the normal separation 
examination and the 1998 report of a 10 year history (rather 
than an inservice history) to be more probative as to the 
date of onset.  

In essence, the currently diagnosed Meniere's disease has not 
been linked by competent evidence or opinion to the veteran's 
period of service, nor does other evidence on file indicate 
such a relationship.  The requirement of an evidentiary 
showing of such a relationship has been repeatedly reaffirmed 
by the U.S. Court of Appeals for the Federal Circuit, which 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established by competent 
evidence.  Thus, in the absence of evidence establishing a 
nexus between the currently claimed Meniere's disease and 
service, service connection for Meniere's disease is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  

B.  Psoriatic Arthritis.

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  

Although the veteran asserts that he was treated for 
psoriasis ever since separation from service, and was treated 
for arthritis for many years, there is no medical evidence 
reflecting manifestations of or a diagnosis of psoriasis or 
psoriatic arthritis until years after service.  

Upon review of the evidentiary record, the Board notes that 
the service medical records do not reflect any complaints of 
or diagnosis of psoriatic arthritis.  Rather, the skin and 
musculoskeletal systems were normal.  Post-service treatment 
records document continued complaints associated with the 
joints and continued treatment for psoriatic arthritis.  The 
clinical evidence of record reflects post service onset of 
psoriatic arthritis.  It is noteworthy that the clinical 
evidence reflects that the veteran was initially diagnosed 
with psoriatic arthritis in 1995, approximately 22 years 
after his separation from service.  Other than his own lay 
statements, nothing suggests an onset during service or 
within one year of separation.  Accordingly, service 
connection for psoriatic arthritis is denied.  

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that there is no clinical evidence of 
record linking the veteran's diagnosis of psoriatic arthritis 
to service.  In a statement, dated in November 1999, Dr. 
Weisbart indicated that the veteran's psoriatic arthritis 
represents a manifestation of an autoimmune disease, he did 
not indicate that the veteran's disorder was related to any 
incident of service.  Moreover, in an addendum to a January 
2004 VA examination for evaluation of residuals of a fracture 
of the right wrist, dated in February 2004, the VA examiner 
acknowledged that the veteran has been diagnosed with 
psoriatic arthritis which is at least as likely as not the 
cause of the pain experienced in the left wrist, left hand, 
and right hand; however, he stated that the pain on the left 
wrist and bilateral hands were unlikely secondary to the 
service-connected fracture of the right wrist.  

The veteran has asserted that he incurred psoriatic arthritis 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.  At this time, there is no 
probative evidence of psoriasis or psoriatic arthritis during 
service or within one year of separation.  Rather, the 
evidence establishes that the separation examination was 
normal and that in 1999, there was only a 15 year history of 
psoriasis.  The evidence tends to establish a remote post 
service onset.  The veteran's own assertions regarding the 
date of onset are unsupported and inconsistent with the more 
probative contemporaneous evidence.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  As the evidence does not 
demonstrate that the current psoriatic arthritis was incurred 
in service, or that it was manifested to a compensable degree 
within the first post- service year, service connection is 
not warranted for psoriatic arthritis.  

The preponderance of the evidence is against the veteran's 
claim for service connection for psoriatic arthritis.  
Consequently, the benefit- of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for Meniere's disease is 
denied.  

Entitlement to service connection for psoriatic arthritis is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


